Case 19-10850     Doc 24    Filed 11/26/19 Entered 11/26/19 18:12:02         Main Document
                                         Pg 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION
IN RE:                                 ) CASE NO: 19-10850-399
BRIAN STEELE                           ) Chapter 13
EMILY STEELE                           ) Re: Objection to Notice of Post-Petition
                                       )     Mortgage Fees, Expenses and Charges
                                       )
                                       )     Response Due: December 17, 2019
                     Debtors           )
                                       )
  TRUSTEE'S OBJECTION TO NOTICE OF POST-PETITION MORTGAGE FEES,
                EXPENSES AND CHARGES AND NOTICE
THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
AND MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
Objection to the Notice of Post-Petition Fees, Expenses and Charges for Claim 9 states as
follows:
    The Notice of Post-Petition Fees, Expenses and Charges for Claim 9 filed by Home Point
    Financial Corporation in the amount of $900.00 should be denied as filed because
    post-petition attorney fees exceed normal rates for this district. The Trustee seeks an
    order allowing notice in the amount of $500.00.
   WHEREFORE Trustee prays the Court will enter its order sustaining this objection.
Case 19-10850      Doc 24     Filed 11/26/19 Entered 11/26/19 18:12:02            Main Document
                                           Pg 2 of 2


19-10850 TRUSTEE'S OBJECTION TO NOTICE OF POST-PETITION MORT                       11/26/2019 Page 2

Dated: November 26, 2019                             /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
OBJNTCPPF--JS
                                                     Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
November 26, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on November 26, 2019.

     BRIAN STEELE                                    HOME POINT FINANCIAL CORP
     EMILY STEELE                                    11511 LUNA RD
     1004 ELLIOT COURT                               STE 300
     PERRYVILLE, MO 63775                            FARMERS BRANCH, TX 75234
                                                     MILLSAP & SINGER PC
                                                     612 SPIRIT DR
     SOTTILE & BARILE LLC                            CHESTERFIELD, MO 63005
     394 WARDS CORNER RD
     STE 180
     LOVELAND, OH 45140

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty, Chapter 13 Trustee
